By indictment, duly preferred and returned, this appellant was charged with the offense of assault with intent to murder; the *Page 650 
specific charge being that he unlawfully and with malice aforethought did assault James Grigsby with a rifle with the intent to murder him. The jury returned a verdict of guilty of assault with intent to murder as charged, and the court fixed his punishment at imprisonment in the penitentiary for not less than three nor more than four years. Judgment of conviction was duly pronounced and entered, from which this appeal was taken. The appeal is upon the record proper only, and, this being regular in all things, the judgment of conviction in the lower court will stand affirmed.
Affirmed.